 Case 3:20-cv-02043-B-BH Document 18 Filed 10/20/20                    Page 1 of 4 PageID 104



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


JOE HUNSINGER,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §    CIVIL ACTION NO. 3:20-CV-2043-B
                                                  §
ANDERSONS GOLD & SILVER                           §
EXCHANGE, LLC,                                    §
                                                  §
       Defendant.                                 §


                         MEMORANDUM OPINION AND ORDER


       Before the Court are Plaintiff Joe Hunsinger’s Motion for Default Judgment and Amended

Motion for Default Judgment (Docs. 11 and 14, respectively) and Defendant Andersons Gold &

Silver Exchange, L.L.C’s (“AGSE”) Motion to Set Aside Default Judgment (Doc. 16). Because the

Court concludes that default judgment is not procedurally warranted, the Court DENIES Garza’s

motions for default judgment (Docs. 11 and 14), GRANTS AGSE’s motion (Doc. 16), and SETS

ASIDE the Clerk’s entry of default (Doc. 9).


                                                  I.
                                         BACKGROUND
       On August 3, 2020, Hunsinger filed his Complaint (Doc. 3) against AGSE. Hunsinger alleges

injuries arising from his transactions with AGSE regarding the sale of gold. Doc. 3, Compl., ¶¶ 9–80

Based upon these injuries, Hunsinger brings claims against AGSE for: (1) breach of contract;

(2) fraud; and (3) violations of Title II of the Civil Rights Act of 1964. Id. ¶¶ 81–111.

                                                 -1-
 Case 3:20-cv-02043-B-BH Document 18 Filed 10/20/20                    Page 2 of 4 PageID 105



          Hunsinger properly served AGSE on August 20, 2020, by delivering the summons and

complaint to Mark D. Johnson, AGSE’s registered agent and attorney. See Doc. 7, Proof of Service;

Doc. 16, Def.’s Mot., 1. On Thursday, September 10—the date that AGSE’s answer was

due—AGSE had not answered, and Hunsinger moved for entry of default (Doc. 8). The Clerk

entered default on the following day (Doc. 9).

          According to AGSE’s motion and Mr. Johnson’s sworn declaration, Mr. Johnson was

admitted to a hospital “on an emergency basis” after being served, but before AGSE’s answer was

due. Doc. 16, Def.’s Mot., 1, 6. After his release from the hospital, Mr. Johnson filed AGSE’s answer

(Doc. 10) on Monday, September 14, 2020—two business days after AGSE’s answer was due. Id.

at 2–3.

          Hunsinger moved for default judgment (Doc. 11) the next day, Tuesday, September 15,

2020. Hunsinger subsequently amended his motion for default judgment (Doc. 14) on October 2,

2020, and AGSE filed a motion to set aside the entry of default (Doc. 16) on October 7, 2020.

Hunsinger responded to AGSE’s motion (Doc. 17) on October 14, 2020.

                                                  II.
                                       LEGAL STANDARD
          Federal Rule of Civil Procedure 55 authorizes the Court to enter a default judgment against

a defendant who has failed to plead or otherwise defend upon motion of the plaintiff. Fed. R. Civ.

P. 55(a)–(b). That being said, “[d]efault judgments are a drastic remedy, not favored by the Federal

Rules and resorted to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead

& Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989). “A party is not entitled to a default judgment as

a matter of right, even where the defendant is technically in default.” Ganther v. Ingle, 75 F.3d 207,

                                                  -2-
 Case 3:20-cv-02043-B-BH Document 18 Filed 10/20/20                              Page 3 of 4 PageID 106



212 (5th Cir. 1996) (upholding the district court’s denial of default judgment where defendants

answered two days late). “Rather, a default judgment is generally committed to the discretion of the

district court.” United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381,

384 (W.D. Tex. 2008) (citing Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977)).

        In determining whether a default judgment should be entered against a defendant, courts first

consider whether the entry of default judgment is procedurally warranted. See Lindsey v. Prive Corp.,

161 F.3d 886, 893 (5th Cir. 1998). The factors relevant to this inquiry include:

                 [1] whether material issues of fact are at issue, [2] whether there has
                 been substantial prejudice, [3] whether the grounds for default are
                 clearly established, [4 ]whether the default was caused by a good faith
                 mistake or excusable neglect, [5] the harshness of a default judgment,
                 and [6] whether the court would think itself obliged to set aside the
                 default on the defendant’s motion.
Id.

                                                        III.
                                                  ANALYSIS
        After reviewing Plaintiff’s motion in light of the six Lindsey factors, the Court determines that

default judgment is not procedurally warranted. “[A] district court has the discretion to decline to

enter a default judgment,” and here the relevant factors weigh against such a “disfavored” result.

Lindsay, 161 F.3d at 893. First, AGSE has filed an answer, in which it disputes facts material to the

outcome of the case. See generally Doc. 10, Answer. Second, it is not clear how AGSE’s delay in

answering has substantially prejudiced Plaintiff, as Plaintiff is proceeding pro se and has therefore

incurred no attorney’s fees.1 See Doc. 3, Compl., 1; Doc. 16, Def.’s Mot., 3. Third, even if the


        1
          To the extent that Hunsinger has incurred costs as a result of AGSE’s delay in answering, AGSE “is willing
to reimburse Plaintiff for his expenses (e.g. mailing expenses). . . .” Doc. 16, Def.’s Mot., 3.

                                                        -3-
 Case 3:20-cv-02043-B-BH Document 18 Filed 10/20/20                     Page 4 of 4 PageID 107



grounds for default were clearly established by AGSE’s failure to timely answer, AGSE has now

answered. Fourth, AGSE’s delay in answering was the result of its attorney’s medical emergency.

Doc. 16, Def.’s Mot., 1. Once released from the hospital, Mr. Johnson promptly filed AGSE’s answer,

two business days after it was due. Id. at 2–3. The Court thus finds AGSE’s delay constitutes “a good

faith mistake or excusable neglect.” Lindsey, 161 F.3d at 893. Fifth, the Court believes that a default

judgment at this point would be unduly harsh. The majority of the factors thus weigh against

granting a default judgment. Therefore, the Court concludes that default judgment is not

procedurally warranted.
                                                 IV.
                                          CONCLUSION
         Based on the foregoing, the Court DENIES Hunsinger’s motion for default judgment and

amended motion for default judgment (Docs. 11 and 14), GRANTS AGSE’s motion to set aside

default (Doc. 16), and ORDERS that the Clerk’s Entry of Default against AGSE (Doc. 9) be set

aside.




         SO ORDERED.

         SIGNED: October 20, 2020.




                                                       ______________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




                                                 -4-
